Title: To George Washington from Major General Philip Schuyler, 18 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany August 18th 1776

Your Excellency’s favor of the 13th Instant was Delivered me about nine Last Evening.
I am very Confident that you have pursued Every measure in your power, to releave our wants in this Quarter, and to Facilitate the works going on to the Northward; we have people in every Quarter Attemping to procure the variety of Articles, that are wanted, but after all, We shall fall Considerably short, nor did I ever doubt, but that your Excellency had Communicated to Congress, the Difficulties we Laboured under for the want of money, I Assure you that I all ways have and shall Continue to Advise them in time, of the Necessity of Supplies of Cash; The resolves you mention have not been sent me, nor any about raising Troops for three years, Except that the Officers are to have the same Allowance for recruting.
I cannot upon recurring to my Letter of the 6th Instant, perceive that I intimated the Least doubt of your Excellencys not having Communicated to Congress, such part of my Letters, as were Necessary for them to know, I shall strictly Comply with your order and Advise You of any Information which I at the same time send You and them.
If your Excellency will please to reperuse my Letter of the 6th Instant, I belive you will Find, that it is in no part suggested, that a Court of Inquiry, or Court Martial was Convened at New York, upon the Subject alluded to, I was informed that a Council of Officers had Convened at New York, I was Advised of what was their decision. I was Chagrined and had the Information been as I thought it, I belive your Excellency will do me the Justice to think That I should have had too much reason to be so.
As the movement of the Army from Crown point to Tyonderoga was so Generally Condemned at New York, It is more then probable that Congress must have heard it, and I therefore

wish, that every thing I have said on the Subject, should be Communicated to them, I frankly Confess that I first moved the Matter, and that were the Question to be again Ajetated, I should still Continue of the same Sentiments, unless better reasons Could be given against it, than those I have Adduced in support of my Opinion, and then I should have most readily Acquiesced, or if your Excellency, without having given any reasons for it, had ordered me to move the Army back to Crown point, I should have Obeyed without Hesitation or a Murmur, well knowing that the orders of my Superior Officer are on no Account to be Contested.
I Assure you, my dear Sir, that I very reluctantly entered on a Command, in which I foresaw as many Difficulties as I have Experienced, I easily Conceived that a people whom it had been necessary to Inspire with Jealousy of the men in power in Great Britain, and those Employed by them in this Injured Country, would also be Easily Induced, by Artful and Designing men to Transfer part of that Jealousy to the Servants of the public here, my Conjectures were well founded, for Suspicion and Envy have Followed me, from the Moment I came To the Command, I have experienced the Most Illiberal abuse, in many of the Colonies, and even in the Army I Commanded, and if any Accident should happen to the Northward, the same spirit that has Imputed The Misfortunes in Canada to me, will Impute that also to me, I have Intreated Congress to Cause a Minute Enquiry to be made into my Conduct, and I Trust, if it is done, that I shall not only be Honorably Acquited, but that Judicious men will discover in me the Honest man and the Faithfull American. But as Envy even in that Case, will not Cease, nor Melevolence withold its Slander, I am Determined to Quit The Army, As soon as my Conduct has been Enquired into and Evince myself in private Life what I have Strove to do in public; the Friend of my Injured Country.
Soon after Colo. Daytons regiment marched to Johnson Hall, some of the Officers broke open the Doors and Carried away a very Considerable Quantity of Effects, Contrary to mine and Colo. Daytons Orders, soon after my Arrival at the German Flatts, I was Informed of this by some of the Officers, who wished an Enquiry, that the Innocent might not share The Scandal with the Guilty, I ordered a Court Martial on Lieut. McDonald, Witnesses with respect to his Conduct being On the spot,

he was Tryed and broke, in the Course of his Tryal it appeared that a number of others were Concerned, and I ordered Lieut. Colo. White, & Capts. Ross and Patterson down from Fort Stanwix, the two Captains Delivered me the paper No. 1, in Answer to which I advised them Candidly to Narrate the Whole Transaction No: 2 is their Narrative, and No: 3 Contains an Account of what they took, No. 4 with the paper Inclosed in it is what Colo. White Delivered me. As I was Apprehensive that a public Conviction of so many Officers, would reflect to much Disgrace on our Troops, I chose to defer any further proceeding untill I should advice with your Excellency. permitt me therefore to Intreat your Opinion, whether it will be prudent for me to Accept of the Concessions, they Offer to make at the head of the Regiment, and thus to Bury the Affair, or wether I ought to have them Tryed, please to return the papers above Alluded To, as I have not time to make Copys of them.
Inclose your Excellency, Copy of a Letter from Colo. Dayton with Copy of a paper Inclosed in it, he has changed the name of Fort Stanwix, The Messesaga Indians Mentioned in the paper, Live on the west side of Lake Ontario, and of those the Savages, who made our people prisoners at the Cedars, were Chiefly Composed.
Only five Quire of Cartridge paper Could be procured, which I have sent Colo. Dayton, we are greatly in want of that Article, Capt: Varick informs me that he has wrote to your Excellency for it, it is not to be had any where, nearer than New York, General Gates also presses me in a Letter of the 16th Instant for that Article, please to order it to be sent with all expedition. I also Inclose a Copy of a Letter from General Arnold.
As I Cannot possibly find time to make two Copies of the Transaction at the Late Treaty, I have mentioned to Congress, that I had sent one to you, to be Transmitted, after perusal to them.
Also Inclose Copy of a Letter from Genl Arnold which gives me a state of our naval force on Lake Champlain.
Your Excellency’s Letter of the 10th Instant to Capt. Varick is Just come to hand but not any of the Articles Mentioned in the return are as yet Arrived. I am Dr Sir with unfeigned Esteem and Respect Your Excellency’s most Obedient Humble Servant

Ph: Schuyler

